United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3748
                        ___________________________

                             Franklin Sandoval Nelson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   Jim Croymans, Chief of Police, City of Sisseton in his official and individual
capacities; City of Sisseton, a municipal corporation in the official and individual
capacities; Kerry M. Cameron, Former Roberts State’s Attorney in the official and
   individual capacities; Tim Zempel, Roberts County Comm. in his official and
  individual capacities; Roberts County, in the official and individual capacities;
Timothy J. Cummings, officer of the Court (Lawyer) in his official and individual
 capacities; Robin Weinkauf, a/k/a Anger, Skidmore (prosecutrix) in her official
 and individual capacities; Brent Fluke, Warden, Mike Durfee State Prison in his
   official and individual capacities; Darin Young, Warden, South Dakota State
Prison in his official and individual capacities; Robert Dooley, Former Warden of
                   MDSP in his official and individual capacities

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                        for the District of South Dakota
                                 ____________

                             Submitted: April 28, 2022
                               Filed: May 3, 2022
                                 [Unpublished]
                                 ____________
Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       South Dakota resident Franklin Nelson appeals following the dismissal of his
pro se civil rights action. After careful review of the record and the parties’
arguments on appeal, we affirm the district court’s1 challenged rulings for the reasons
stated in its orders. We also reject Nelson’s claim of judicial bias. The judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-